PRICE, Presiding Judge.
This is an appeal from denial of coram nobis.
Appellant was convicted of the offense of second degree burglary.
The argument here is that defendant was prejudiced in his substantial rights because he did not have a lawyer to represent him in filing motion for a new trial.
Defendant first employed, and the court later appointed, the Honorable Tolbert Brantley to represent defendant on the trial. Mr. Brantley testified at the coram nobis hearing that defendant seemed to be dissatisfied with his conduct of the case and insisted on filing motions, questioning witnesses and in general taking over and conducting his own case; that when the trial was finished he considered his services were at an end. It was stipulated that there was no attorney present when the motion for a new trial was argued before the trial judge.
We take judicial notice that an appeal was filed in this case and that defendant was represented on appeal by employed counsel. Blakely v. State, 43 Ala.App. 654, 198 So.2d 803. There was no showing, on appeal or in the coram nobis proceeding, of error prejudicial to defendant’s rights which could not be reviewed except by the filing of a motion for a new trial.
The judgment is affirmed.
Affirmed.